DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/10/2020 has been entered. Claim(s) 1-12 remain pending and have been examined below. The amendment to the claims have overcome the rejections under 35 U.S.C. 112(b) and the rejections under 35 U.S.C. 112(b) are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. The Applicant has argued on page 8 that one of ordinary skill in the art would not turn to Jeung because the resin based coating of Jeung is markedly different than the claimed invention namely that the object is to prevent resin from peeling off a polishing table. Respectfully the Office disagrees because it is noted that the features upon which applicant relies (i.e., preventing resin based coating material from peeling off a polishing table) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeung (U.S. Patent No. 7,160,181) in view of Lombardo et al (U.S. Patent Application Publication No. 2004/0248508), hereinafter referred to as Jeung and Lombardo, respectively.
	Regarding claim 1 (Currently Amended), Jeung discloses a polishing table (Jeung, figure 8) for a polishing apparatus configured to polish a substrate (Jeung, figure 8, item W), having a support surface configured to support a polishing pad through a layer of adhesive preliminarily provided on said polishing pad (Jeung, figure 8, item 50c is an adhesive layer), said polishing pad being adapted to be used for polishing a substrate (Jeung, figure 8, item 50a being a polishing pad), said polishing table comprising: 
	a stacked body comprising a stack of a porous layer (Jeung, figure 8, item 50b) and a non-porous layer (Jeung, figure 8, item 12), said porous layer including pores formed in a surface thereof disposed to face a polishing pad (Jeung, figure 8, item 50b faces polishing pad item 50a column 6, lines 1-2, item 50b is formed of polyurethane or foam having pores); and 
	a resin-based coating material (Jeung, figure 8, item 50c) which adheres to said porous layer (Jeung, figure 8, item 50c is adhered to item 50b) and forms at least a part of said support surface of said polishing table (Jeung, figure 8, item 50b is part of the support surface).
	Jeung does not explicitly disclose the porous layer including open pores formed in the surface and the adhesive coating adhering to the porous layer within said open pores.
	Lombardo teaches a stacked body comprising: a platen substrate (Lombardo, figure 4, item 1) a porous sub-pad having open pores (Lombardo, figure 4, and page 2, paragraphs [0027 and 0029], item 3) a polishing layer (Lombardo, figure 4, item 4) and an adhesive barrier that is between the sub-pad and the polishing layer (Lombardo, figure 4, item 5), (Lombardo, page 2, paragraph [0028], item 5 penetrates item 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeung with the teachings of Lombardo to incorporate the porous sub-pad with adhesive penetrating the sub-pad into the system of Jeung where the adhesive (50c) penetrates the sub-pad (50b) because having a porous sub-pad that allows the adhesive barrier to penetrate the porous sub-pad creates uniformity and reduces variability between sub-pads (Lombardo, page 1, paragraphs [0009 and 0011], summarized).
	Regarding claim 2 (Currently Amended), Jeung as modified further discloses the polishing table according to claim 1, wherein said resin-based coating material is disposed such that said surface of the porous layer disposed to face the polishing pad is entirely covered by said resin-based coating material (Jeung, figure 8, showing item 50b completely covers item 50c).
	Regarding claim 3 (Currently Amended), Jeung as modified further discloses the polishing table according to claim 1, wherein said resin-based coating material is disposed only in said open pores (Lombardo, figure 4, showing item 5 is disposed only in item 3 as evidenced that item 3 extends completely to item 4 with barrier item 5 as only being part of item 3), and said support surface of the polishing table is formed by said surface of the porous layer outside said open pores and said resin-based coating material disposed in said open pores (Lombardo, figure 4, showing a surface between items 3 and 4).
	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeung (U.S. Patent No. 7,160,181) in view of Lombardo et al (U.S. Patent Application Publication No. 2004/0248508), and in further view of Kosuge et al (U.S. Patent Application Publication No. 2015/0118944), hereinafter referred to as Jeung, Lombardo, and Kosuge 1, respectively.
Regarding claims 4 (Currently Amended), 5 (Currently Amended), and 6 (Currently Amended), Jeung as modified discloses the elements of the claimed invention as stated above in claims 1, 2, and 3, respectively, but does not explicitly disclose wherein said porous layer comprises a ceramic material.
	Kosuge 1 teaches a support substrate (Kosuge 1, figure 2, item 110) and an adhesive layer (Kosuge 1, figure 2, item 111) between a polishing pad (Kosuge 1, figure 2, item 108) and the support substrate (Kosuge 1, figure 2, item 111 is between items 110 and 108); wherein the adhesive layer is made of silicone and ceramic material (Kosuge 1, page 3, paragraph [0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jeung with the teachings of Kosuge 1 to incorporate the adhesive layer being made of silicone and ceramic material because the adhesive made of silicone and ceramic material increases the durability of adhesive layer (Kosuge 1, page 3, paragraph [0060], summarized). Wherein the predictable result is that the adhesive layer made from silicone and ceramic material penetrates the porous layer making the porous layer comprising a ceramic material.
	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeung (U.S. Patent No. 7,160,181) in view of Lombardo et al (U.S. Patent Application Publication No. 2004/0248508), and in further view of Kosuge et al (U.S. Patent Application Publication No. 2015/0118944), hereinafter referred to as Jeung, Lombardo, and Kosuge 2, respectively.
	Regarding claims 7 (Currently Amended), 8 (Currently Amended), and 9 (Currently Amended), Jeung as modified discloses the elements of the claimed invention as stated above in claims 1, 2, and 3, respectively, but does not explicitly disclose wherein said non-
	Kosuge 2 teaches a polishing apparatus (Kosuge 2, figure 1, item 100) having a support surface (Kosuge 2, figure 2, items 110, 111, and 108) with a silicone layer being a part of the support surface (Kosuge 2, figure 2, item 111) and a non-porous layer (Kosuge 2, figure 2, item 110), where the non-porous layer includes a flow passage (Kosuge 2, figure 5, item 1111), where the flow passage is formed in a position remote from a connection between said porous layer and said non-porous layer (Kosuge 2, page 5, paragraph [0085] details how item 1111 is formed through conduction paths 1159 which is remote from the connection between the porous lawyer and the non-porous layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jeung with the teachings of Kosuge 2 to incorporate the flow passage(s) into the non-porous layer because the passage(s) aid in the attachment of the polishing pad and in the removal of the polishing pad (Kosuge, page 5, paragraph [0086], summarized).
	The recitation “which allows a cooling fluid to flow through the polishing table" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Kosuge 2, figure 5, item 1111 is capable of providing a cooling fluid to flow through the polishing table.
	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeung (U.S. Patent No. 7,160,181) in view of Lombardo et al (U.S. Patent Application Publication No. 2004/0248508), and in further view of Kosuge et al (U.S. Patent Application Publication No. 2015/0118944), and in further view of Kosuge et al a different embodiment (U.S. Patent Application Publication No. 2015/0118944), hereinafter referred to as Jeung, Lombardo, Kosuge 1, and Kosuge 2, respectively.
	Regarding claims 10 (Currently Amended), 11 (Currently Amended), and 12 (Currently Amended), Jeung as modified discloses the elements of the claimed invention as stated above in claims 4, 5, and 6, respectively, but does not explicitly disclose wherein said non-porous layer includes a flow passage formed therein, which allows a cooling fluid to flow through the polishing table, said flow passage being formed in a position remote from a connection between said porous layer and said non-porous layer.
	Kosuge 2 teaches a polishing apparatus (Kosuge 2, figure 1, item 100) having a support surface (Kosuge 2, figure 2, items 110, 111, and 108) with a silicone layer being a part of the support surface (Kosuge 2, figure 2, item 111) and a non-porous layer (Kosuge 2, figure 2, item 110), where the non-porous layer includes a flow passage (Kosuge 2, figure 5, item 1111), where the flow passage is formed in a position remote from a connection between said porous layer and said non-porous layer (Kosuge 2, page 5, paragraph [0085] details how item 1111 is formed through conduction paths 1159 which is remote from the connection between the porous lawyer and the non-porous layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jeung with the teachings of Kosuge 2 to incorporate the flow passage(s) into the non-porous layer because the passage(s) aid in the 
	The recitation “which allows a cooling fluid to flow through the polishing table" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Kosuge 2, figure 5, item 1111 is capable of providing a cooling fluid to flow through the polishing table.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723